Exhibit 10.19.1

Compensatory Arrangements with Executive Officers

Compensation for executives at TECO Energy, Inc. (the “Corporation”) consists of
several components. Included among these are base salary and an annual incentive
award program.

Base salary information for named executive officers for 2008 is set forth in
the table below.

The Corporation’s annual incentive plan, last amended in November 2007, is
included as Exhibit 10.4 to the Corporation’s Annual Report on Form 10-K to
which this document is an exhibit (the “Report”). The 2008 target award
percentages for awards under the annual incentive plan for the named executive
officers are set forth in the table below.

Compensatory arrangements relating to other aspects of the Corporation’s
executive compensation program are included as exhibits to the Report.

Named Executive Officer Salary and Target Award Percentage Information for 2008

 

Name

   Title    Salary    Target

Award %

Sherrill W. Hudson

   Chairman and CEO    $826,189    80%

John B. Ramil

   President and Chief Operating Officer    $534,000    70%

Gordon L. Gillette

   Executive Vice President and Chief Financial Officer    $455,500    60%

Charles R. Black

   President of Tampa Electric    $368,460    55%

William N. Cantrell

   President of Peoples Gas System    $313,000    40%

* Mr. Hudson’s 2008 salary consists of $301,189 in cash and TECO Energy
restricted shares valued at $525,000, with the restrictions lapsing in four
quarterly installments. Mr. Hudson also receives a monthly housing and travel
allowance of $5,000, in recognition of his retaining his primary residence in
Miami.